FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary, 2012 Provident Energy Ltd. (Translation of registrant's name into English) 2100, 250-2nd Street S.W. Calgary, AB T2P 0C1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant, Provident Energy Trust, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Provident Energy Ltd. Date:February 9, 2012 By: /s/Brent C. Heagy Brent C. Heagy Title:Senior Vice President Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Description News Release dated February 9, 2012 - Provident Announces 2011 U.S. Tax Reporting Information
